Name: Commission Regulation (EEC) No 1994/87 of 7 July 1987 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 188/24 Official Journal of the European Communities 8 . 7 . 87 COMMISSION REGULATION (EEC) No 1994/87 of 7 July 1987 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced for the application of Regulation (EEC) No 2412/73 (3), as amended by Regulation (EEC) No 3817/85 (4), the reference period is to be the quarter preceding the month in which the amount is fixed ; Whereas the levies to be taken into consideration are therefore those applicable during April , May and June 1987, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1907/87 of 3 July 1987 on the common organization of the market in rice ('), and in particular Article 1 1 thereof, Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 on imports of rice from the Arab Repub ­ lic of Egypt (2), and in particular Article 1 thereof, Whereas Regulation (EEC) No 1250/77 provides that the levy calculated in accordance with Article 11 of Regula-, tion (EEC) No 1907/87 is to be reduced by an amount to be fixed by the Commission each quarter ; whereas this amount must be equal to 25 % of the average of the levies applied during a reference period ; Whereas, under Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed rules HAS ADOPTED THIS REGULATION : Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1250/77 by which the levy on imports of rice origina ­ ting in and coming from the Arab Republic of Egypt is to be reduced shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1987. For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 182, 3 . 7 . 1987, p . 51 . 2 OJ No L 146, 14. 6 . 1977, p . 9 . (3) OJ No L 302, 31 . 10 . 1973, p . 1 . (4) OJ No L 368, 31 . 12. 1985, p. 16 . 8 . 7. 87 Official Journal of the European Communities No L 188/25 ANNEX to the Commission Regulation of 7 July 1987 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced (ECU/tonne) CCT heading No Description Amounts to be deducted ex 10.06 Rice : B. Other : I. Paddy rice ; husked rice : a) Paddy rice : 1 . Round grain 88,23 2. Long grain 94,29 b) Husked rice : 1 . Round grain ( 110,29 2. Long grain 117,86 II . Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain 136,47 2. Long grain 168,52 b) Wholly milled rice : 1 . Round grain 145,34 2. Long grain 180,65 III . Broken rice 52,36